Citation Nr: 9922723	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-24 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for osteoarthritis of the 
right hip, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
attorney-at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1974 to February 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO declined to increase the 
disability rating for service connected osteoarthritis of the 
right hip above 10 percent.  The veteran also appealed the 
disability evaluation assigned to his postoperative left 
total hip arthroplasty, however, he withdrew his left hip 
claim prior to the Board's receipt of his appeal, as shown by 
a letter dated December 9, 1997, by his attorney and by a 
memorandum from the Disabled American Veterans dated March 9, 
1998.  The Board further notes that the Disabled American 
Veterans had represented the veteran during part of this 
appeal.  . 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected osteoarthritis of the 
right hip is manifested by sharp pain in the morning and dull 
pain throughout the rest of the day that limit his walking 
endurance, require the use of a cane, and limit his hip range 
of motion because of pain to flexion of 90 degrees and 
abduction of 45 degrees. 


CONCLUSION OF LAW

The criteria for an assignment of a rating higher than 10 
percent for osteoarthritis of the right hip have not been 
satisfied.  38 U.S.C.A. §  1131, 5107 (West 1991); 38 C.F.R. 
§  3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic 
Code 5003, 5252 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well grounded claim for an 
increased evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  He has 
not alleged that any records of probative value that may be 
obtained, and which have not already been associated with his 
claims folder, are available.  Accordingly, the Board finds 
that all relevant facts have been properly developed and the 
duty to assist the claimant, as mandated by 38 U.S.C.A. 
§ 5107(a), has been satisfied.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1998).  The RO granted service 
connection in a September 1977 rating decision for 
osteoarthritis of the hips and knees, with a 20 percent 
evaluation effective March 1, 1977, the date following 
service discharge.  This rating was a combined rating for 
these joints, with the right hip evaluated as 10 percent 
disabling due to limitation of motion.  The evidence included 
service medical record from March 1976 that revealed a 
diagnosis of degenerative arthritis of both hips.  An August 
1977 VA examination showed that the veteran complained of, 
among other things, pain in his hips that has been bothering 
him since the service.  Upon examination, he had 95 degrees 
of flexion in his right hip, with normal adduction and 
abduction.  X-ray examination revealed intact sacro-iliac and 
hip joints, with slight proliferative change about the bases 
of both femoral heads.  The diagnosis was moderate 
osteoarthritis of the hips, more advanced on the left than on 
the right with partial ankylosis.    

In February 1994, the RO prepared a formal rating decision to 
show the disability rating for each hip separately.  By this 
decision, the veteran's osteoarthritis of the right hip was 
officially rated as 10 percent disabling by itself, effective 
April 27, 1993, the date that VA records show the veteran's 
complaints of bilateral hip pain, with the left hip pain 
worse than the right.  An April 1996 Board decision upheld 
the 10 percent rating for osteoarthritis of the right hip.  
All rating decisions following the Board's April 1996 
decision confirmed the 10 percent rating for the 
osteoarthritis of the right hip.   

The veteran has appealed the assignment of a 10 percent 
rating for his service connected osteoarthritis of the right 
hip, and contends that a higher rating is warranted.  He 
contends that he has considerable right hip pain that is a 
sharp pain in the morning, and then dull through the rest of 
the day.  He further contends that this pain affects his 
walking endurance and his hip range of motion.  After review 
of the record, the Board finds that the evidence is against 
his claim for an increased evaluation.  See 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998).

The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5003-5252.  DC 5003 provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  DC 
5252, for limitation of flexion of the thigh, provides for a 
40 percent rating for flexion limited to 10 degrees.  A 30 
percent rating is warranted for flexion limited to 20 
degrees, a 20 percent rating for flexion limited to 30 
degrees, and a 10 percent rating for flexion limited to 45 
degrees.  DC 5251 provides a 10 percent rating for limitation 
of extension of the thigh to 5 degrees.  DC 5253 provides a 
20 percent rating for limitation of abduction of the thigh, 
motion lost beyond 10 degrees, and a 10 percent rating for 
limitation of adduction of the thigh, cannot cross legs, or 
limitation of rotation of the thigh, cannot toe-out more than 
15 degrees.      

The Board's review of the most recent VA examination, from 
July 1998, includes a radiographic examination of the right 
hip reporting degenerative osteoarthritic changes involving 
the hip joint with spurring and subchondral cyst formations.  
The diagnostic impression was degenerative joint disease of 
the right hip.  As this satisfies the objective findings of 
arthritis under DC 5003, the Board then considers the joint 
limitation of motion caused by this right hip arthritis.  The 
July 1998 VA examination revealed a limitation of right hip 
flexion to 90 degrees, with hip joint pain restricting any 
further flexion.  Abduction was to 45 degrees without 
difficulty.  Under DC 5252, a compensable rating requires a 
limitation of flexion to 45 degrees, which is not evidenced 
in this case.  However, a 10 percent rating could be applied 
for a hip joint affected by limitation of motion, objectively 
confirmed by satisfactory evidence of painful motion.  See DC 
5003, supra. 

From the July 1998 VA examination, the Board finds that the 
veteran complains of progressive pain problems with his right 
hip, most notably in weight-bearing situations.  He has 
received steroid shots in his right hip joint.  The examiner 
noted a functional limitation of right hip range of motion 
due to pain, as evidenced by the 90 degrees of flexion 
limitation, as previously described.  During the veteran's 
October 1997 personal hearing before the RO, he described how 
he takes pain medication twice as often as originally 
prescribed because of his increased pain.  He testified that 
that he cannot hold his weight and requires a cane for 
ambulation.  He stated that he can only walk about one block 
before his right hip pain stops him.  He further stated that 
he needs the assistance of stationary objects to stand up or 
sit down, and that he cannot run, stoop or bend because of 
his right hip pain.  These statements from the veteran, taken 
together with the VA examiner's objective findings of painful 
motion, convince the Board that the veteran has sufficient 
painful motion of the right hip to warrant a 10 percent 
rating under DC 5003.       

The Board also considers ratings under DC 5250 (hip 
ankylosis), 5251 (limitation of thigh extension), 5253 (thigh 
impairment), 5254 (hip, flail joint) and 5255 (impairment of 
femur).  The Board finds that there is no evidence of 
ankylosis of the hip, limitation of thigh extension, 
impairment of the thigh by way of limited abduction, 
adduction or rotation, flail joint of the hip, or impairment 
of the femur by way of femur fracture, nonunion or malunion 
to merit ratings under any of these code sections.   

In evaluating the veteran's condition, the Board also 
considers the limitation of function imposed by pain, as well 
as all other relevant regulations.  See 38 C.F.R. §§  4.40, 
4.45, 4.59 (1998), DeLuca v. Brown, 8 Vet. App. 202 (1995).  
38 C.F.R. § 4.40 allows for VA to take functional loss into 
consideration when rating a disability of the musculoskeletal 
system, due to the inability to perform the normal working 
movements of the body with the normal excursion, strength, 
speed, coordination and endurance.  This loss may be due to 
any of a number of factors, such as absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology.  Functional loss may also be 
due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Id.   Section § 4.45 directs consideration of joint 
disability due to less movement of the joint than normal, 
more movement than normal, weakened movement, excess 
fatigability, incoordination or impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity or atrophy of disuse.  This criteria also considers 
instability of station, disturbance of locomotion, and 
interference with sitting, standing and weight-bearing.  
38 C.F.R. § 4.59 directs the consideration of painful motion 
with any form of arthritis.    
 
The Board acknowledges, and has previously discussed, that 
the veteran has measurable painful motion of the right hip, 
which affects his ability to walk or stand for extended 
periods of time, and requires the use of a cane for 
ambulation.  This is why the Board has found that the current 
10 percent rating under DC 5003 is based on the limitation of 
hip motion due to pain from degenerative joint disease.  The 
Board does not find sufficient evidence of pain on movement 
or weakened movement to warrant a greater rating pursuant to 
§§ 4.40, 4.45, or 4.59.  Thus, the 10 percent rating under 
the Schedule is the appropriate rating.  

The Board notes that the attorney argued, in a letter dated 
in November 1998, that the veteran should be assigned 
separate ratings for osteoarthritis and limitation of motion, 
citing VAOPGCPREC 23-97.  That opinion, however, held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under diagnostic Codes 5003 and 5257, citing 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Unlike the 
situation in Esteban, in this case arthritis is rated on the 
basis of limitation of motion, and separate manifestation of 
the disability that can be separately rated.  See 38 C.F.R. 
§ 4.14 (1998).  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals, (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321 (b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
at 339.  Consequently, the Board will consider whether this 
case warrants the assignment of an extraschedular rating.

The disability ratings previously discussed according to the 
Schedule do not preclude the Board from granting higher 
ratings for these disabilities.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. 
§ 3.321 (b)(1) (1998).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from zero to 60 
percent, exists in the Schedule for greater disability of the 
right hip.  However, the record does not establish a basis to 
support a higher rating for this disability under the 
Schedule.  Additionally, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not been hospitalized for his right hip disability, although 
the Board acknowledges that his left hip has required total 
arthroplasty.  The Board finds that the treatment that the 
veteran has received for his right hip is not so frequent or 
unusual as to warrant extraschedular consideration.  
Furthermore, it is also neither contended nor shown that this 
disability has created a marked interference with the 
veteran's employment.  Although the veteran stated during his 
October 1997 RO hearing that he is unemployed, there is no 
evidence that his employment status is due to his right hip 
arthritis.  For the reasons noted above, the Board concludes 
that the impairment resulting from osteoarthritis is 
adequately compensated by the rating now assigned.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) (1998) is not warranted in this case.


ORDER

Entitlement to an increased rating for osteoarthritis of the 
right hip is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

